I:


                                                                                        . .j    633


                        OFFICE    OF THE ATTORNEY GENERAL             OF TEXAS
b                                           AUSTIN
    CSROYLR
          SLLL&?R*
                 _
    in-*=*   =rNr”A-r

      ,


          Honorable Oeo, 8.
          Qmptroller'oi Publio Aaoountr
          Auatln, Tonr




                     So far      a8 prtixmnt   to   your   inquiry,   Artiolr   7118 reads     a8
          rollourr
                     "If pa&n         to OS for the use of husband or rife,
              or uny dlraot 1%Ieni de808&5IIt Of hU8bfNId OS Uif+, Or
              any dir t lin 1 drsoendant   of thl deo o dent,or to
              legallye~dopte~ohi14 of ahlldrrn o r lRy airsot lineal
              dasoendrnt of 8dODted oh114 or oh~l&sn of the deoedeni,
Honorable     Ceo. H. Sheppard,    p. 2


        or to the hustmnd of a dauf7:htdr, or the wife of 8 son,
        the tax shall be one (1) per oent on any value in
        8~~888 of Twenty-five Thousand Dollers  (&W,OOO)        and
        not In lxoeas 0r rirty Thousand Dollars (~so,ocoj.       . . ,”
           The un4ereoore4 portion of this artlole  woe added by Aote
1935, 44th Leg., p. 922, Ch. 366, Sso. 1. The t It18 or this amend-
ing sot la, *An
             *An Aot amendl~q
                      emending Art1018 7118. . . by adPing
                                                    adding to the
018s~ exempted end
                and taxed under olaee *A* therein,  rtopohlldren  or
the deoedent, end their dlraot 4esoen4ante and the direot dssoendante
or adopted ohildren.   . . .I) (Zmphesie oura).
             The emergenay 01ausS of thin Smendment reOIte8r
              “The raot that the exez@tlon end reduaed rate
        oi taxation as to rtepohIldrsn     and the direot lineal
        dbsoendantr   ot edopted and etepohildren    was omitted
        iron the original   Aot, and that    suah condition  Is an
        injuetloe   toward atepohil4ren   and their deaaendante,
             . have oauaed great oonfuaion and InJustIoe in
        &nlsterIn~      the Inheritanoe   tax of thI8 atate,
        and oreste an emerfymoy. . . .*
           The wife of a Stepson is not a direot lineal dseoendant or
a stepson,  nor le she inoluded within any of the other groups enumerated
in the statute,  and the title  of the amending aot of 1936 and 4ba
emergenay olauas thereof   show olsarly that the lsgIeleture    did not
Intend to inolude her.   The words “discrot desoendqnts*   and “lInaa1
4escen4antsR hare olearlp derlned meanings in law.      See Vol. 12, ‘Norde
& Phrases, p. 467: Vol. 26, Worda & Phrases    p. 319, The Legislature
oann& be preeumed to have meant othsrwlse    in using these terma,
             Art1018   7122,   Y. A. C. S.,   provideel
               *If parsing to or for the use or the United
        states.    . . , bs to any other per80n~. . , not In-
        eluded In any of the olaeeee mentioned In the pre-
        oeding portion8 of the orl&nal     Aot. . . the tax
        shall be1 5$ on any valu8 In exaese oi $600 and
        not exoeeding @O,OOO, 6$ on any value ir exceae
        of $lo,GoO and not exoeeding $26,OCO . . . an
              It Is our opinion that the beneflofary In question 1s suoh
other    pereon rersrred  to In Artlole 7122 and #r aubjeot to the pro-
                                                                     :,   641



Honorable   080. 8, Sheppard,   Q. 3




vi8 lons thereof.
            Trusting   that we have fully   answered your lnqdry,    we are
  c
                                              Yours vary truly
                                        ATTORNEY
                                               CENEIULOB TBXAS


                                                  Arthur i. Holler
                                                         Aesfetent

ALMtbb